DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the article, elastic main body and article surface of claim 15, the band, strap, belt, hose, air-spring bellows, compensator or multilayer material web of claim 25, the top layer as the back of the belt and power transmission zone of claims 26-28, the flat belt, V-belt, V-ribbed belt, toothed belt, clutch belt and elevator belt of claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 33 and 34 are objected to because of the following informalities:  claims 33 and 34 recite “wherein adhesive agent”.  This is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Publication 2016/0010722 in view of Baltes et al., U.S. Patent Publication 2015/0087456.

As per claims 15, 16, 17, 19, 25 and 29, Kim et al. disclose an article (B) [V-ribbed belt] comprising an elastic main body (10) based on at least one thermoplastic elastomer or based on a vulcanizate (paras [0031, 0032]) and having an article surface (paras [0041, 0042]) that is provided with a textile overlay in the form of a knitted fabric (paras [0041, 0042]).
 	  Kim et al. do not disclose the textile overlay is a plated knitted fabric comprised of at least two types of yarn that alternate in the individual courses at regular intervals.  However, Baltes et al. in their Article in Particular Drive Belt, Comprising a Textile Covering invention teach the use of plated knitted fabric as a textile overlay using two kinds of thread, cotton as a first thread and polyamide as a second thread (paras [0015-0021]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the belt of Kim et al. with a plated knitted fabric of two different thread types, as taught by Baltes et al., for the purpose of utilizing both the noise absorbing properties of cotton with the wear resistance of polyamide (para [0018]). 

As per claims 18, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the first type of yarn is composed of viscose (para [0020]).  Examiner interprets viscose being the base material for rayon, a natural fiber.

As per claims 20 and 21, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the claimed invention except for every second, third, fourth, or fifth course of the individual courses is composed of the first type of yarn or second type of yarn which is located on the side of the textile overlay that is in contact with the elastic main body.  It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to use the first thread or second thread in a varying numbers of courses because Kim et al. disclose twill and sateen-woven fabric patterns for property optimization in a similar environment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 22, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the first type of yarn (cotton) and the second type of yarn (polyamide) have different thicknesses (para [0046], Kim et al.).  

As per claim 23, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the textile overlay (para [0041, 0042], Kim et al.) comprises at least a third thread (para [0015], Baltes et al.) for stabilizing the textile overlay.

 As per claim 24, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the claimed invention except for the third thread is a polyurethane thread.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyurethane for the third thread due to its flexural properties, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As per claim 26, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the article (B) is in the form of a drive belt (fig. 1), wherein the elastic main body (10) comprises a top layer (fig. 1) as the back of the belt (B) and a substructure having a power transmission zone (13) [V-shaped ribs], and wherein the top layer is provided with the textile overlay (para [0041]).

As per claim 27, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the article (B) is in the form of a drive belt (fig. 1), wherein the elastic main body (10) comprises a top layer (fig. 1) as the back of the belt (B) and a substructure having a power transmission zone (13), and wherein the power transmission zone (13) is provided with the textile overlay (para [0042]).

As per claim 28, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the article (B) is in the form of a drive belt (fig. 1), wherein the elastic main body (10) comprises a top layer (fig. 1) as the back of the belt (B) and a substructure having a power transmission zone (13), and wherein the top layer and the power transmission zone (13) are provided with the textile overlay (paras [0041, 0042]).

As per claim 30, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the plated knitted fabric (fig. 3, Baltes et al.) is a weft-knitted fabric or a warp-knitted fabric.  Fig. 3 appears to be a weft-knitted fabric.

As per claim 31, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the weft-knitted fabric (fig. 3, Baltes et al.) is a single jersey knitted fabric (para [0042]).

As per claim 32, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the plated knitted fabric is provided with an adhesive agent on a side that faces the article (paras [0028, 0029], Baltes et al.).

As per claim 33, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose adhesive agent comprises a dry lubricant, select from the group consisting of polytetrafluoroethylene (PTFE), polyvinyl fluoride (PVP), polyvinylidene fluoride (PVDF), and mixtures thereof (para [0029], Baltes et al.).

As per claim 34, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose adhesive agent is electrically conductive (para [0030], Baltes et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654